      Case 17-71578-pmb          Doc 77 Filed 04/30/19 Entered 04/30/19 07:32:51                       Desc Order
                                     to close Ch 7 - Asset Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    C&L Della Valle XXVI, LLC                             Case No.: 17−71578−pmb
       4570 Blackland Drive                                  Chapter: 7
       Marietta, GA 30067                                    Judge: Paul Baisier

       81−1039871




                         ORDER APPROVING ACCOUNT, DISCHARGING TRUSTEE
                                      AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in this case, has reduced the property and effects of the estate of the Debtor(s) to cash; that the Trustee has
made distribution thereof as required by the order of this Court and has rendered a full and complete account thereof,
and that the Trustee has performed all other and further duties required in the administration of the estate.

IT IS ORDERED that the accounts of the Trustee are approved and allowed, and that the estate is closed; that the
Trustee is discharged and relieved of the trust.




                                                             Paul Baisier
                                                             United States Bankruptcy Judge


Dated: April 30, 2019
Form 183
